Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 08/23/201.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 23, 2019 does not claim any priority.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 23 August 2019.

Examiner’s Note
Claims 15-20 recites a computer program product that is stored in a computer readable storage medium. A review of specification indicates that , “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. (¶11). Thus Claims 15-20 are statutory regarding 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”).

Referring to Claims 1, 8 and 15:
Regarding Claim 1, Mishra teaches,
A method implemented by an information handling system that includes a processor (Fig. 1(10A), ¶41, “a data processor (DP) 10A”) and a memory accessible by the processor (Fig. 1(10B), ¶41, “a memory (MEM) 10B”), the method comprising:  
identifying a first individual whose likeness appears in a digital image taken by a digital camera with the digital image being stored in the memory (¶61, “the privacy server 60 may further comprise the face vectors (or face feature vectors) for each of the friends or contacts on the list”, ¶62, “the face recognition can also be performed with embodiments where the device 10 is a personal computer or a laptop computer where, for example, software (such as Zune software) can be used to recognize the face of the person in the image”, Fig. 7 (202, 204), ¶68, “capturing an image with a camera of a device (at block 202). Analyzing the image to determine a person in the image (at block 204)”, i.e. an image is captured and the person is identified);  
determining, based on a first privacy policy pertaining to the identified first individual, whether to obscure the first individual's likeness in the digital image (Fig. 6 (102,104) ,¶56, “the privacy protection system provides the user with an option of not appearing on photographs (at block 102)”, ¶62, “Once the face is recognized the privacy status of the person is verified on with the profile information on the device”, Fig. 7(206), ¶68, “Determining a privacy status of the person (at block 206)“) ; and  
responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image (Fig. 6 (106), ¶59, “At block 106, if a `friend` of the user takes a photograph of the user, and the user setting in a) was `No`, then the user's face in the image is blurred or masked (or obscured) to become unrecognizable”, Fig. 7 (208), ¶68, “Modifying a portion of the image based, at least partially, on the determined privacy status of the person (at block 208)”, ¶93, “wherein the modifying further comprises blurring a portion of the image”).

Regarding Claim 8, it is an information handling system of above method claim 1 and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 15, it is a computer program product claim of above method claim 1 and therefore Claim 15 is rejected with the same rationale as applied against Claim 1 above.
In addition Mishra teaches, a computer program product code in paragraphs 24 and 100,

Referring to Claims 6, 13 and 20:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Mishra teaches,
The method of claim 1 further comprising:
requesting the first privacy policy from a network resource accessible from a computer network (Fig. 5(60), ¶61, “The privacy server 60 may further include the privacy status/setting of images for each of the friends or contacts on the list, “the device 10 can communicate with the server 60 to verify the privacy status of the person”, i.e. user device request a privacy policy from a server (network resource)); and  
receiving the first privacy policy from the network resource (¶61, “the server 60 further sends the privacy setting and/or the face feature vector to the device 10”, i.e. privacy setting (privacy policy( is received from the server).

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above. 

Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 6 above. 

Referring to Claims 7 and 14:
Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Mishra teaches,
The method of claim 1 wherein the first privacy policy that corresponds to the first individual is a default policy (¶56, “a default could be set in the privacy protection system that the `Appear on Friend's Photographs` privacy status could be set to `Yes`, and the `Appear on Stranger's Photographs` privacy status could be set to `No`. However, in alternate embodiments, any default settings may be provided. With the privacy status set, the user may or may not appear in a friend's/stranger's photograph according to the chosen option (Yes/No)”, i.e. privacy policy corresponds to first individual is a default policy).

Regarding Claim 14, rejection of Claim 8 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Saraya et al. (US PGPUB. # US 2018/0941693, hereinafter “Saraya”).

Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and Mishra does not teach explicitly,
The method of claim 1 further comprising: 
identifying a second individual whose likeness also appears in the digital image taken by the digital camera; 
determining, based on a second privacy policy pertaining to the identified second individual, whether to obscure the second individual's likeness in the digital image; and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image.
However, Saraya teaches,
The method of claim 1 further comprising: 
identifying a second individual whose likeness also appears in the digital image taken by the digital camera (Fig. 1A (105, 106,107,108), ¶15, Fig. 4(410,420,430), ¶28-¶29, “At block 430, the image capture device 101 may identify images stored on the image capture device 101 and/or at a remote storage location (e.g., the cloud).”, i.e. a second individual is identified); 
determining, based on a second privacy policy pertaining to the identified second individual, whether to obscure the second individual's likeness in the digital image (Fig. 4(445), ¶30, “at block 445, the image capture device 101 determines whether the rules and rules of the user of the image capture device 101 are satisfied by at least one metadata (or profile) attribute of the profile of a matching user”, i.e. determine whether to obscure or not the image of identified second individual based on second privacy policy); and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image (Fig. 4(450), ¶30, “at block 450, the image capture device 101 does not modify the image data because the current face in the image data corresponds to an image of a user that satisfies the rules specified by the user of the image capture device 101”, i.e. second individual’s image is not obscured).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Mishra teaches, obscuring an image based on a first privacy policy of the individual captured in the image. Saraya teaches, refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Therefore, it would have been obvious to refrain from obscuring an image based on a second privacy policy of the individual captured in the image of Saraya with obscuring an image based on a first privacy policy of the individual captured in the image of Mishra, to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above. 

Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Mishra does not teach explicitly, 
The method of claim 2 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the method comprising: 
wirelessly transmitting, from the information handling system, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual; and 
wirelessly receiving, at the information handling system, the second privacy policy from the selected mobile device.
However, Saraya teaches,
The method of claim 2 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the method comprising: 
wirelessly transmitting, from the information handling system, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual (Fig. 1A, ¶18, “image capture device 101 may communicate with each of the devices 102-104. Generally, the devices 101-104 may use any method to determine whether the other devices 101-104 are within proximity”, ¶24, Fig. 3 (310),, ¶26, “the image capture device 101 broadcasts a request to nearby devices, i.e. requesting a second profile wirelessly from the second device); and 
wirelessly receiving, at the information handling system, the second privacy policy from the selected mobile device (Fig. 1A, ¶18, “The image capture device 101 may then receive the profile data stored on each device 102-104”, Fig. 3(320), ¶26,  “At block 320, the image capture device 101 may receive responses from one or more nearby devices. The responses may specify profile data for one or more users associated with each nearby device”, i.e. second profile (privacy policy) is received from the selected mobile device).

Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of David Moloney (US PGPUB. # US 2020/0098096, hereinafter “Moloney”).

Referring to Claims 4, 11 and 18:
Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Mishra does not teach explicitly, 
The method of claim 1 wherein the first privacy policy includes a context that identifies at least one geographic location where the individual's likeness is to be obscured.
However, Moloney teaches,
The method of claim 1 wherein the first privacy policy includes a context that identifies at least one geographic location where the individual's likeness is to be obscured (¶8, Fig. 6 (608,610,612,618), ¶51, “for displayable and/or non-displayable feature(s) so that the blur generator 118 can generate the masked image 132 based on the image location and dimension information (I-LOC) 420a-c to display the displayable feature(s) while obscuring or concealing the non-displayable features”, i.e. image is obscured based on a geographic location).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Moloney with the invention of Mishra.
Mishra teaches, obscuring an image based on a first privacy policy of the individual captured in the image. Moloney teaches, obscuring image based on a geographic location. Therefore, it would have been obvious to obscuring image based on a geographic location of Moloney with obscuring an image based on a first privacy policy of the individual captured in the image of Mishra, to enforce privacy rules according to physical locations as defined by the user in the privacy policy. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above. 

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 4 above. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pranav Mishra (US PGPUB. # US 2015/0113661, hereinafter “Mishra”), and further in view of Saraya et al. (US PGPUB. # US 2018/0941693, hereinafter “Saraya”), and further in view of Kapadia et al. (US PGPUB. # US 2016/0239682, hereinafter “Kapadia”).

Referring to Claims 5, 12 and 19:
Regarding Claim 5, rejection of Claim 1 is included and Mishra does not teach explicitly,
The method of claim 1 wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system, the method further comprising:  
wirelessly transmitting, from the information handling system, a request that identifies the second individual and further includes the image capturing identifier; and  
wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request.
However, Saraya teaches,
The method of claim 1 [wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system], the method further comprising:  
wirelessly transmitting, from the information handling system, a request that identifies the second individual (¶17-¶18, “When in proximity (e.g., when within a predefined distance), image capture device 101 may communicate with each of the devices 102-104”) [and further includes the image capturing identifier]; and  
wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request (¶18, “The image capture device 101 may then receive the profile data stored on each device 102-104, which includes the images 112-114, the rules 115-117, and any other metadata stored in the user profiles 109-111 (such as contact lists, social media connections, preferences, and the like)”, i.e. second privacy policy is received wirelessly).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Saraya with the invention of Mishra.
Mishra teaches, obscuring an image based on a first privacy policy of the individual captured in the image. Saraya teaches, refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Therefore, it would have been obvious to refrain from obscuring an image based on a second privacy policy of the individual captured in the image of Saraya with obscuring an image based on a first privacy policy of the individual captured in the image of Mishra, to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396.
Combination of Mishra and Saraya does not teach explicitly,
The method of claim 1 wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system, the method further comprising:  
[wirelessly transmitting, from the information handling system, a request that identifies the second individual] and further includes the image capturing identifier; and  
[wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request].
However, Kapadia teaches,
The method of claim 1 wherein the second privacy policy includes a image capturing identifier corresponding to the information handling system (¶16, “enrollment images or a model, a string identifier, an action to be taken for images that match the space policy”), the method further comprising:  
[wirelessly transmitting, from the information handling system, a request that identifies the second individual] and further includes the image capturing identifier (¶16, “Each space in the policy includes a geospatial location, enrollment images or a model, a string identifier, an action to be taken for images that match the space policy, and a sensitivity value”); and  
[wirelessly receiving, at the information handling system, the second 8privacy policy in response to the request].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Mishra in view of Saraya teaches, obscuring an image based on a first privacy policy of the individual captured in the image and refraining from obscuring an image based on a second privacy policy of the individual captured in the image. Kapadia teaches, an image identifier associated with an image. Therefore, it would have been obvious to have an image identifier associated with an image of Kapadia into the teachings of Mishra in view of Saraya to enforce privacy rules according to an individual’s preference set in the profile. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396.

Regarding Claim 12, rejection of Claim 8 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above. 

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.

	Murphy et al. (US PAT. # US 9,396,354) discloses, a method executed by a computer includes receiving an image from a client device. A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature.
	Rueger et al. (US PGPUB. # US 2018/0032748) discloses, a method that includes identifying a photograph taken utilizing a mobile device, analyzing a plurality of privacy factors associated with the photograph, and performing one or more security actions, based on the analyzing, including determining and presenting to a user of the mobile device a plurality of security options.
	Vidhani et al. (US PGPUB. # US 2016/0283729) discloses, masking content of different types are described. The system may implement the method comprising receiving a request to mask input content that includes sensitive and non-sensitive data. The method also comprises parsing the input content to create a content specific structure (CSS) to organize the input content in a structured format. The CSS includes a plurality of CSS nodes. The method analyses each CSS node against a pre-defined privacy policy and identifies sensitivity of the each CSS node. The method also creates a generalized masking structure (GMS) by creating a GMS node corresponding to each CSS node. Each GMS node contains sensitivity information related to corresponding CSS node. Data represented by GMS is masked based upon the sensitivity information stored in it.
Gordon et al. (US PGPUB. # US 2017/0061155) discloses, implementing a policy based content masking engine. The mechanisms obtain electronic content comprising instances of identifiable elements of different types capable of uniquely identifying a person and retrieve a policy in response to obtaining the electronic content. The policy specifies a set of identifiable elements of different types to be masked in the electronic content. The mechanisms modify, responsive to the retrieved policy, the electronic content to mask instances of the set of identifiable elements in the electronic content. Modifying the electronic content includes applying different masking actions to the different types of identifiable elements in the set of identifiable elements. The mechanisms also output the modified electronic content which includes obscured or replaced instances of the identifiable elements in the set of identifiable elements.
Fithian et al. (US PGPUB. # US 2016/0132719) discloses, identifying and obscuring faces of specific individuals in an image may be provided. A request for an image for display on a computer display device may be received from a viewing user. One or more individuals represented in the image may be automatically determined using an image processing technique. A target individual may be identified from the one or more individuals whose facial image is to be obscured when displaying the image based an access control level associated with the viewing user and one or more criteria associated with the target individual. Responsive to the identifying, a customized image may be generated by obscuring a region having the facial image of the target individual from the image. The customized image may be transmitted for display. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.